Attorney’s Docket Number: LOUIS-60259
Filing Date: 5/18/2020
Claimed Foreign Priority Date: 3/6/2020 (TW 109107444)
Applicant(s): Chen et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed on 12/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection mailed on 10/1/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Amendment Status
The amendment  filed on 12/30/2021 as an RCE submission in reply to the Office action mailed on 12/30/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-6, 9, 12 and 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2019/0148340) in view of Kwon (US 9006030) and Lai (US 7262077).

Regarding claim 1, Yu (see, e.g., fig. 5) shows most aspects of the instant invention including an electronic package comprising:
A multi-chip packaging body 150 having a plurality of electronic components 20
A covering layer 122 bonded o the electronic components
An encapsulant 123 encapsulating the electronic elements and the covering layer
Yu, however, fails to show the package comprising a stress buffer layer, a heat-dissipation material, and a heat-dissipation element.  Kwon, in a similar package to Yu, teaches that a stress buffer layer 190 would counter warpage effects and cracks within a package (see, e.g., Kwon: fig. 1 and col.4/l.59-col.5/l.10).  Lai, on the other hand, teaches that adding a heat-dissipation material and a heat-dissipation element 510 to the package of Yu/Kwon would remove heat from the package and prevent the electronic components from failing (see, e.g., Lai: fig. 5 and col.5/ll.19-29).
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to include the stress buffer layer, the heat-dissipation material, and the heat-dissipation element of Kwon/Lai to the package of Yu to protect the package from warpage and cracking and prevent the electronic components from failing.
Regarding claim 2, Yu (see, e.g., fig. 5) shows that at least two of the electronic components 20 are arranged separately from one another.
Regarding claim 3, Yu (see, e.g., fig. 5) shows that the covering layer 122 is formed between any two of the electronic components 20.
Regarding claim 4, Yu (see, e.g., fig. 5) shows that the covering layer 122 is an underfill.
Regarding claim 5, Yu (see, e.g., fig. 5) shows that the packaging body comprises a carrier structure 26 carrying and electrically connected to the electronic components.  The covering layer 122 is formed on the carrier substrate 26.
Regarding claim 6, Yu (see, e.g., fig. 5) shows that the carrier structure 26 is a coreless circuit structure.
Regarding claim 9, Yu (see, e.g., fig. 5) shows that the electronic components 20 have a surface flush with an upper surface of the encapsulant 123.
Regarding claim 12, Kwon suggests that the stress buffer layer 190 be disposed between the electronic components 20 of Yu and the heat-dissipation element 510 of Lai.  See, e.g., Kwon: col.7/ll.19-23.
Regarding claim 13, Kwon (see, e.g., col.7/l.24) teaches that the stress buffer layer 190 is a metal layer.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public  PAIR.   Status  information for  unpublished  applications  is  available  through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
August 22, 2022